DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 May 2022 has been entered.
 
Status of Claims
This action is in reply to the amendments and remarks filed on 22 May 2022.
Claims 1, 5, 15, 19 have been amended. 
Claims 2-4, 16-18 have been canceled.
Claims 1, 5-15, 19-28 are currently pending and have been examined.
Claims 1, 5-15, 19-28 are rejected.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant submits that the claims “are not directed to an abstract idea”.  Examiner respectfully disagrees. 
The claims are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes fundamental economic principles or practices (including hedging; mitigating settlement risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when the electronic device for pricing an option receives data, evaluates the data, and generates values using that data;  fundamental economic principles or practices occurs as the system is mitigating risk by generating a price of an option at the expiration based on multiple values; business relations and legal obligations occur when the electronic device and communications circuitry generate a price for an option at an expiration that will be used by investors; and managing relationships occur when the electronic device and communications circuitry follow instructions in selecting specific data when generating a price for an option.  The newly updated claims recite that the data is received in real-time, which is an insignificant extra solution activity because it is still data gathering.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, fundamental economic principles or practices, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.

Applicant submits that “some claims reciting an abstract idea are not directed to the abstract idea because they also recite additional elements and the claim as a whole integrates the abstract idea into a practical application.” Examiner respectfully disagrees.
The recited judicial exception may be integrated into a practical application of the judicial exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The term “additional elements” is used for claim features, limitations, or steps that the claim recites beyond the identified judicial exception.  In the independent claims, the additional elements include the limitations “an electronic device,” “memory,” “communications circuitry,” “a financial data source,” and “a processor”.
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
None of the additional limitations is sufficient to integrate the judicial exception.  The present claims disclose “a method for pricing an option with an expiration, comprising; receiving, at an electronic device,”; the claims do not disclose “a universal pricing model”.  Moreover, the claims do not specifically disclose how the values and volatilities are generated.  Instead, the claims generally disclose that a first value is generated, based at least in part on, a plurality of input values.  Thus the claims are disclosing business solutions of generating values, instead of disclosing a technical solution to a technical problem.  For example, the claims here do not recite an improvement for electronic devices.  Generating values from multiple inputs, without describing more specifics, as in claim 1, does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.   The claim uses generic computer components and generic computer functionality to receive data and generate values and thus price options based on the values and inputs.  Claim 1 merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Here, the additional limitations do not integrate the judicial exception into a practical application.
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2B, Applicant submits that the claims “recite significantly more than any abstract idea.”  Examiner respectfully disagrees.
The present claims do not disclose non-generic arrangement of known, generic elements.  Instead, the claims are using generic electronic devices, communications circuitry, and processors to receive real-time data, generate values, and generate price options from those values and inputted data. Because the Specification describes the additional elements in general terms, without describing the particulars, (for example, the Specification explains that the electronic device is a generic electronic device: [0058] User device 104 may correspond to any electronic device or system capable of communicating over network 106 with server 102 and/or with one or more additional devices. For example, user device 104 may be a portable media players cellular telephone, pocket-sized personal computer, personal digital assistant ("PDAs"), desktop computer, laptop computer, wearable electronic device, accessory device, and/or tablet computer. User device 104 may include one or more processors, storage, memory, communications circuitry, input/output interfaces, as well as any other suitable component, such a facial recognition module. Furthermore, one or more components of user device 104 may be combined or omitted.),  the claim limitations may be broadly but reasonably construed as reciting generic computer components and techniques.  Receiving first real-time pricing data is insignificant extra solution activity that is just data gathering. 
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.




Claim Objections
Claim 1 objected to because of the following informalities:  
change  “the first pricing data” in line 4 to “the first real-time pricing data” as introduced in line 2.  
change  “the second pricing data” in line 7 to “the second real-time pricing data” as introduced in line 5.  
change  “the third pricing data” in line 10 to “the third real-time pricing data” as introduced in line 8.  
Appropriate correction is required.
Claims 5-14 are objected to as well due to their dependence on independent claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-15, 19-28 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps and Claim 15 is directed to a system comprising a series of components.  Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1, 5-15, 19-28, the independent claims (Claims 1 and 15) are directed, in part, to receiving, at an electronic device, first real-time  pricing data representing a first strike and a first price for an option, the first price corresponding to the first strike for the expiration, and the first pricing data being received from a financial data source; receiving, at the electronic device, second real-time pricing data representing a second strike and a second price for the option, the second price corresponding to the second strike for the expiration, and the second pricing data being received from the financial data source; receiving, at the electronic device, third real-time pricing data representing a third strike and a third price for the option, the third price corresponding to the third strike for the expiration, and the third pricing data being received from the financial data source; generating at least one first value for a first function, the at least one first value being determined based, at least in part, on a plurality of input values, the first pricing data, the second pricing data, and the third pricing data; generating at least one second value for a second function, the at least one second value being determined based, at least in part, on the plurality of input values, the first pricing data, the second pricing data, and the third pricing data;  determining a first volatility for a first input value of the plurality of input values, the first volatility comprising a pivot volatility, wherein the at least one first value and the at least one second value are determined at a substantially same time as a pivot volatility is determined; and generating a price for the option at the expiration based, at least in part, on the at least one first value and the at least one second value. These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes fundamental economic principles or practices (including hedging; mitigating settlement risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when the electronic device for pricing an option receives data, evaluates the data, and generates values using that data;  fundamental economic principles or practices occurs as the system is mitigating risk by generating a price of an option at the expiration based on multiple values; business relations and legal obligations occur when the electronic device and communications circuitry generate a price for an option at an expiration that will be used by investors; and managing relationships occur when the electronic device and communications circuitry follow instructions in selecting specific data when generating a price for an option.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, fundamental economic principles or practices, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “an electronic device,” “memory,” “communications circuitry,” “a financial data source,” and “a processor” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and generating a value using that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and generating a value with that received data without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using an electronic device and communications circuitry  to generate a price for the option amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to price an option using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 5-14 and 19-28 are directed to explaining how volatility, delta, risk, and weight affect the values used when generating a price for the option.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), fundamental economic principles or practices (including hedging; mitigating risk) and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691